Citation Nr: 1428525	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-09 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for chronic dermatitis of the feet with onychomycosis of the toenails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO denied a compensable rating for chronic dermatitis of the feet with onychomycosis.  The Board remanded the claim in September 2011 for a new VA examination.  The remand instructions were completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussion regarding the RO's compliance with the September 2011 Board Remand is included in the Duties to Notify and to Assist section below.

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  Symptoms of chronic fungal dermatitis, such as positive maceration, cracking between toes, scale build up on bilateral heels, and associated blisters have been stable for many years.

2.  Symptoms of onychomycosis, such as thickening and discoloration of the toenails resolved.






CONCLUSION OF LAW

The criteria for a compensable rating for chronic dermatitis of the feet with onychomycosis of the toenails have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic Code 7806, 7813 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R.      § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, VA provided notice to the Veteran in December 2006, prior to the initial adjudication of the claim in February 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also provided Dingess/Hartman notice in February 2008 and Vazquez-Flores Notice in August 2008.  See Dingess/Hartman, 19 Vet. App. at 473; Vazquez-Flores, 580 F.3d at 1270.  In addition, he was provided a statement of the case in February 2008, and supplemental statements of the case in October 2008 and July 2012.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of his claim.  Private treatment records, VA treatment records, and lay statements were associated with the claims file.  The Board remanded the case in September 2011 for a new VA examination and development for any outstanding, pertinent treatment records.  In October 2011, in compliance with the Board Remand instructions, the Veteran was notified to provide authorization forms for any private treatment records subsequent to August 2007 he wanted VA to obtain.  Although, no response from the Veteran was received, additional VA treatment records were associated with the record.

In December 2006 and December 2011, the Veteran was provided with VA examinations and the reports have been associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim for increased rating for service-connected chronic dermatitis of the feet with onychomycosis.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner personally interviewed and examined the Veteran, reviewed VA electronic medical records, and specifically addressed the Veteran's history and current symptomatology.  Additionally, neither the Veteran, nor his representative, has questioned the adequacy of the examinations.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  The Board has considered whether a staged rating is warranted; however, the Veteran's service-connected chronic dermatitis of the feet with onychomycosis has not increased in severity over the course of the appeal that would warrant different ratings.

Hyphenated Diagnostic Codes are used when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2013).

The Veteran is in receipt of a noncompensable rating for chronic dermatitis of the feet with onychomycosis of the toenails rated by analogy under Diagnostic Code (DC) 7813.  Diagnostic Code 7813 directs that dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area, tinea cruris) should be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801 to 7805), or dermatitis (DC 7806), depending upon the predominant disability.

In this case, the Veteran's feet disability is rated as dermatitis or eczema under Diagnostic Code 7806, as this is the predominant disability.  Diagnostic Code 7806 provides a 60 percent rating for more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  For a 10 percent rating, dermatitis or eczema must cover at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Where less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and; no more than topical therapy required during the past 12-month period a 0 (zero) percent rating is warranted.  




Rating Analysis for Chronic Dermatitis of the Feet with Onychomycosis

The Veteran contends that chronic dermatitis of the feet with onychomycosis "partially caused an adverse impact on performing [his] job duties"; however, a back condition was the "essential catalyst" for his involuntary disability retirement.  The Veteran reported that he resorted to wearing sandals around 1986 and no longer had a blistering problem and his foot and toenail infection disappeared.  See Notice of Disagreement and Veteran's Letter, dated February 2007.  The Veteran also reported in February 2007 that he had two recurring blisters on the inside, right side of his left foot caused by the same foot fungal infection acquired during active service.  The Veteran provided two photos of his right foot showing a blister.  He also stated that he rarely got blisters anymore since he started wearing sandals.

After review of the evidence, lay and medical, the Board finds that symptoms of chronic fungal dermatitis, such as positive maceration, cracking between toes, scale build up on bilateral heels, and associated blisters have been stable for many years; and that symptoms of onychomycosis, such as thickening and discoloration of the toenails resolved.

A private treatment note for September 1977 indicates the Veteran had a chronic recurring fungal infection on the sole of his left foot.  A December 2006 private treatment record notes that the Veteran had an intermittent foot fungal infection that the private examiner could not state was related to active service.  

The Veteran was provided a VA skin diseases examination in December 2006, at which time the Veteran reported that he had not had a flare of the fungal dermatitis or the associated blisters in many years since wearing sandals daily.  He also denied foot pain due to skin problems.  Upon examination, there was a slight amount of scaling on dorsal surfaces of all ten toes; positive maceration and cracking between fifth and left fourth toes; and plantar surfaces were intact with heavy scale build up on bilateral heels.  No vesicles seen to examine.  The VA examiner assessed that the percent of exposed areas affected was zero percent; and the percent of the entire body affected was three percent.  There was no scarring or disfigurement.  The toenail beds were pink with normal nail thickness, and a slight yellowing and discoloration at the ends of the bilateral great toes.  The VA examiner diagnosed chronic fungal dermatitis of bilateral feet, stable for many years, and onychomycosis, largely resolved, very mild involvement of bilateral great toes.  In determining whether a compensable rating is warranted, the Board finds it probative that the Veteran has no scarring or disfigurement, and less than five percent of the entire body or exposed area was affected by the bilateral feet disability.

The Board also finds it probative that, in August 2007, the Veteran's private physician prescribed topical therapy in the form of an antifungal cream and antiperspirant for chronic tinea pedis.  The August 2007 private treatment provider noted that he had seen the Veteran once for this condition in May 1997, and opined that the recurrent blisters on the Veteran's feet could be caused by several factors: including fungus (an "athlete's foot" from wearing shoes and sweating), or dyshidrosis (excessive sweating condition in some men).  See Chief of Dermatology Letter, dated August 2007.

VA treatment records in January and June 2008 note the Veteran had not been seen for treatment at the VA for more than a year.  When contacted by VA, the Veteran reported that he had a private medical doctor in the community and was satisfied with the care he received with no gaps in treatment needs.

The Veteran was provided a VA authorized skin disease examination in December 2011.  The Board finds it probative that the December 2011 VA contract physician noted that the Veteran's onychomycosis resolved many years ago and had not returned, and assessed that there was no current diagnosis of fungal disease and no residuals.  The VA authorized examination report also indicates the Veteran did not have any symptoms of, or a diagnosis for, dermatitis, eczema, bullous disorder, psoriasis, infections of the skin, cutaneous manifestations of collagen-vascular disease, or papulosquamous disorder.  Rather the VA contract physician noted that the Veteran had foot symptoms consistent with peripheral artery disease.

Turning to the lay evidence, the Veteran is competent to report the symptoms of his skin condition of the bilateral feet, and the Board finds him credible.  As a lay person, the Veteran is not competent; however, to diagnosis his skin condition or determine its etiology, as that requires medical training and expertise he does not possess.  The Veteran disagreed with his private physician's assessment of his bilateral feet skin disability in a December 2007 letter, where he stated that he did not consider his fungal infection as being athlete's foot and that he did not sweat excessively.  At the same time, the Veteran stated that his foot fungus was caused by chronic water (sweat) blisters by clogging up his sweat glands.  Therefore, the Board finds that the Veteran's statements, as they regard diagnosing his skin condition or providing a nexus, of no probative value.  The Board also finds that the weight of the medical evidence, showing no current fungal disease of the feet and that onychomycosis of the toenails has resolved, and the Veteran's competent lay statements, that he has not experienced chronic symptoms since wearing sandals daily, are probative in determining the current severity of his bilateral feet disability.

As the Veteran has no scarring, used no more than topical therapy, and the chronic dermatitis covered less than five percent of the entire body or exposed areas, the Board finds that the weight of the evidence is against the claim for a compensable rating for chronic dermatitis of the feet with onychomycosis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

The Board has considered whether an extraschedular evaluation would have been warranted for the Veteran's service-connected right knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected chronic dermatitis of the feet with onychomycosis with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's chronic dermatitis of the feet with onychomycosis disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Codes 7813 and 7806 specifically provide for disability ratings based on skin diseases covering a percentage of the body or exposed areas affected and treatment regiments.  See 38 C.F.R. § 4.118.  The rating schedule also provides that disfigurement of the head, face, or neck under Diagnostic Codes 7801 to 7805 could be used to evaluate a skin disability if it is the predominant disability.  38 C.F.R. § 4.118.  In this case, the Veteran does not have any scarring from his chronic dermatitis of the feet with onychomycosis.  In addition, the rating schedule acknowledges that all conditions cannot be fully contemplated by the diagnostic codes provided, and therefore, rating by analogy is permissible.  38 C.F.R. § 4.20, 4.21.  Considering the lay and medical evidence, the Veteran's chronic dermatitis of the feet has been stable for years and the onychomycosis of the toenails resolved.  While the Veteran indicated that his chronic dermatitis of the feet with onychomycosis partially affected his work performance, he acknowledged that it was a back condition, not his skin disability of the feet that led to his disability retirement.  In addition, the Veteran has reported no flares for his chronic dermatitis of the feet with onychomycosis disability since he started wearing sandals daily in 1986.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.                38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with a right knee dislocation of patellar, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable rating for chronic dermatitis of the feet with onychomycosis of the toenails is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


